                        3:20-cv-03332-SEM-TSH # 8           Page 1 of 2
                                                                                                     E-FILED
                                                               Wednesday, 24 February, 2021 01:39:11 PM
                                                                           Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISON

SHAYNE EMERY,                                       )
                                                    )       Case No. 3:20-cv-03332-SEM-TSH
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )
CREDIT GUARD OF AMERICA,                            )
INC. and DOES 1-10                                  )
                                                    )
       Defendants.                                  )


                           NOTICE OF VOLUNTARY DISMISSAL

       Now come the Plaintiff, SHAYNE EMERY, by and through his attorneys, and respectfully

requests the Court enter an order dismissing this action without prejudice as to Plaintiff’s

individual claims and without prejudice as to the putative class members’ claims, pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(i). The Defendant has not yet filed an answer or a motion for summary

judgment.

Dated: February 24, 2021
                                             RESPECTFULLY SUBMITTED,

                                             SHAYNE EMERY

                                             By:    /s/ David B. Levin
                                                    Attorney for Plaintiff
                                                    Illinois Attorney No. 6212141
                                                    Law Offices of Todd M. Friedman, P.C.
                                                    111 W. Jackson Blvd., Suite 1700
                                                    Chicago, IL 60604
                                                    Phone: (224) 218-0882
                                                    Fax: (866) 633-0228
                                                    dlevin@toddflaw.com
                         3:20-cv-03332-SEM-TSH # 8              Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 24, 2021 a copy of the foregoing Notice of Voluntary

Dismissal was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.


                                                        /s/ David B. Levin
                                                        Attorney for Plaintiff




                                                   2
